TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-06-00534-CV



                           Michael Gary Erickson, II, Appellant

                                              v.

                                    Ron Wood, Appellee



      FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY, NO. 275509,
               HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                          MEMORANDUM OPINION


              Appellant Michael Gary Erickson no longer wishes to pursue his appeal and has filed

a motion to dismiss. We grant the motion and dismiss the appeal. Tex. R. App. P. 42.1(a).




                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Law, Justices B.A. Smith and Pemberton

Dismissed on Appellant’s Motion

Filed: October 5, 2006